FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of November 2011 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Immediate Report Filed with the Israeli Securities Authority on November 2, 2011 Elron Electronic Industries Ltd. (TASE: ELRN) (the "Company") hereby announces that POCARED Diagnostics Ltd. ("POCARED"), an approximately 41% held company, yesterday commenced a diagnostic trial in support of its planned application filing to the Food and Drug Administration ("FDA") for approval to market its system in the United States. POCARED is developing a real-time and automated system for infectious diseases diagnosis. The system is designed for use by major microbiology laboratories and hospitals and is designed to diagnose infections in body fluids such as urine, swabs (throat, nasal and others), blood, sputum, and cerebrospinal fluid. The object of the trial is to assess the efficacy of the system's first application, diagnosis of urinary tract infection. The diagnostic trial is being carried out at five of the world's leading medical centers. POCARED expects to complete the diagnostic trial in the second half of 2012. POCARED intends to act toward obtaining the CE Mark to market its product in Europe by the end of 2011. Forward-Looking Statements POCARED's estimates regarding the completion of the trial and its intention to act toward obtaining the CE Mark to market its product are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on POCARED's estimations of its development and business potential, POCARED's intentions and strategy, and information existing in POCARED on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected, due to goals not being met, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/ Yaron Elad Yaron Elad VP & CFO Dated:November 2, 2011 3
